Vice-Chancellor Berry, who heard this case in the court of chancery, advised a decree dismissing the complainants' bill of complaint.
Our reading of the record leads us to the same conclusion as that of the learned vice-chancellor. We agree with the findings of fact as made by the vice-chancellor. We also agree with his application of the legal principles.
The decree of the court of chancery dismissing the complainants' bill is therefore affirmed and the decree is in all other respects affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12.
For reversal — None. *Page 555